DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                              RICK FRATI,
                               Appellant,

                                   v.

                     MARY ESTHER SCANLAN,
                            Appellee.

                             No. 4D18-3674

                         [November 14, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joseph Murphy III, Senior Judge; L.T. Case No. DVCE
18-006552.

   Gustavo E. Frances of The Law Office of Gustavo E. Frances, P.A.,
Fort Lauderdale, for appellant.

  Maria Lescano of Maria Lescano, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and DAMOORGIAN, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.